DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 24 February 2020 were filed after the mailing date of the patent application on 27 October 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 27 October 2019, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 85-88, 91-95, and 98-99 are objected to because of the following informalities:  Said claim recite “wherein selecting and applying”.  In order to improve claim clarity, Examiner respectfully suggests amending to “wherein said selecting and said applying comprises”.  Appropriate correction is required.
Claim 84 is objected to because of the following informalities:  Claim 84 recites “inequitably distributing packets”.  Here, Applicant has previously recited “packets”.  In order to comply with antecedent basis, Examiner respectfully suggests amending to “inequitably distributing said packets”.  Appropriate correction is required.
Claim 86 is objected to because of the following informalities:  Claim 86 recites “a first set of packets of said content item” and “a second set of packets of said content item”.  Here, the term, “packets”, has been previously recited.  In order to comply with antecedent basis, Examiner respectfully suggests amending to “a first set of said packets of said content item” and “a second set of said packets of said content item” respectively.  Appropriate correction is required.
Claim 89 is objected to because of the following informalities:  Said claim recites “at least one encoded-media version comprises two or more subsets of packets” and “wherein said particular multi-link Packet Distribution Scheme is associated with said encoded-media version first subset of packets”.  In order to improve claim clarity, Examiner respectfully suggests amending to “at least one encoded-media version comprises two or more subsets of the said packets”.  Appropriate correction is required.
Claim 92 is objected to because of the following informalities:  Said claim recites “a ratio of quantities of packets”.  In order to comply with antecedent basis, Examiner respectfully suggests amending to “a ratio of quantities of said packets”.  Appropriate correction is required.
Claim 102 is objected to because of the following informalities:  Said claim recites “a first absolute size of packets” and “a first absolute size of packets”.  In order to comply with antecedent basis, Examiner respectfully suggests amending to “a first absolute size of said packets” and “a first absolute size of said packets” respectively.  Appropriate correction is required.
Claim 91 is objected to because of the following informalities:  Said claims recite “the first and second IP communication links” and “the third and fourth IP communication links”.  In order to improve claim clarity, Examiner respectfully suggests amending to “the first communication link and the second IP communication [[links]] link” and “the third communication link and the fourth IP communication [[links]] link” respectively.  Appropriate correction is required.
Claim 93 is objected to because of the following informalities:  Said claims recite “the first and second recipient devices”.  In order to improve claim clarity, Examiner respectfully suggests amending to “the first recipient device and the second recipient device.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 85 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant recites “said two or more data connections”; however, there is no previous recitation to support antecedent basis.  Examiner is uncertain whether Applicant intends to recite “two or more IP communication links” or intends to recite “two or more data connections”.  Examiner respectfully suggest that Applicant amend to reflect Applicant’s intent.  For the purpose of examination, Examiner will interpret as two data connections.
Claims 89-90 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 89-90, said claims are unclear for reciting “prior to transmission of said content item”.  Here, Applicant has not positively recited a transmission step prior to this 
Claims 94-95, 97, and 99 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 94-95, 97, and 99, said claims are unclear for reciting “content” or “said content” as opposed to “said content item” as in Claim 84.  Examiner is uncertain whether Applicant intends a distinction between “content” and “content item”.  Examiner respectfully suggests Applicant amend to reflect Applicant’s intent.  For the purpose of examination, Examiner will interpret as “content”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 100 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) generation and storage of a packet distribution scheme. 
The limitation of generating and storing a packet distribution scheme, as drafted, is a process, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Furthermore, the claim, as drafted, does not recite generic computer components.  If 
This judicial exception is not integrated into a practical application.  Specifically, the claim only recites an additional element indicating that the “scheme” is used in the delivery of packets over two or more Internet Protocol (IP) communication links. Here, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations, as recited, only amount to a mere instruction.  The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 84-90, 93, 97-98, and 100-103 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dhuse et al. (US 20180077428 A1 using the provisional filing date of corresponding to U.S. Provisional Application No. 61/390472; hereinafter referred to as “Dhuse”).
Regarding Claim 84, Dhuse discloses a method comprising: 
delivering packets of a content item from a delivery device to a recipient device having a recipient Internet Protocol (IP) address (¶114 & Fig. 12 (188) & ¶96 & Fig. 9 | Application No. 61/390,472: 49:13-52:26 & Fig. 23 & Fig. 24, Dhuse discloses delivering, from a computing device 132 to a receiving device 134, partitions of a data file where the data file may be an audio, image, or video.  Examiner correlates a data file of an audio, image, or video format as "a content item".  Examiner correlates the computing device to "a delivery device".  Examiner correlates a receiving device to "a recipient device"), by performing: 
inequitably distributing packets of said content item, for delivery from said delivery device to said recipient device via two or more different Internet Protocol (IP) network communication links (¶114 & Fig. 12 (188) & ¶96 & Fig. 9 | Application No. 61/390,472: 49:13-52:26 & Fig. 23 & Fig. 24, Dhuse discloses distributing, by a computing device 132 to a receiving device 134 over a plurality of routing paths, a first set of partitions of the data file of a first priority, or first priority data, over at least a first routing path and a second set of partitions of the data of a second priority, or second priority data, over at least a second routing path), wherein said distributing of said packets is performed by selecting and applying a ¶95-96 & Fig. 9 | Application No. 61/390,472: 49:13-52:26 & Fig. 23 & Fig. 24, Dhuse further discloses that the data prioritization scheme includes instructions on how to partition a data file based upon at least one a data type indicator, data analysis, data size indicator, a priority indicator, a security indicator, buffer bits, authentication indicator, a lookup, a message, and a predetermination, and instructions on selecting candidate links based upon on of a cost of routing path, an error rate of routing path, a latency of routing path, and a capacity of routing path) out of at least two different pre-stored multi- link Packet Distribution Schemes (¶95-96 & Fig. 9 | Application No. 61/390,472: 49:13-52:26 & Fig. 23 & Fig. 24, Dhuse further discloses that these instructions are stored on a device.  Examiner correlates each potential instruction as a pre-stored multi-link Packet Distribution Scheme).
Regarding Claim 85, Dhuse discloses the method of claim 84.
Dhuse further discloses selecting and applying comprise: 
selecting and applying said particular multi-link Packet Distribution Scheme which indicates at which approximate ratio between said two or more data connections to perform the distributing of said packets that are intended to be delivered from said delivery device to said recipient device, across said two or more data connections (¶96 & Fig. 9  | Application No. 61/390,472: 49:13-52:26 & Fig. 23 & Fig. 24 & Fig. 8, Dhuse further disclose the data prioritization scheme 135 and a selection of candidate links that indicates how to partition the data file and distribute said partitions over a plurality of routing paths).
Regarding Claim 86, Dhuse discloses the method of claim 84.
Dhuse further discloses selecting and applying comprise: 
¶99-100 & Fig. 9  | Application No. 61/390,472: 49:13-52:26 & Fig. 23 & Fig. 24 & Fig. 8, Dhuse further disclose the data prioritization scheme 135 indicates that the first partitions of the data file corresponding to the first priority is directed to a first routing path), and (ii) that a second set of packets of said content item are to be delivered to said recipient device via a second particular communication link (¶99-100 & Fig. 9  | Application No. 61/390,472: 49:13-52:26 & Fig. 23 & Fig. 24 & Fig. 8, Dhuse further disclose the data prioritization scheme 135 indicates that the second partitions of the data file corresponding to the second priority is directed to a second routing path).
Regarding Claim 87, Dhuse discloses the method of claim 84.
Dhuse discloses selecting and applying comprise: 
switching between (i) applying said particular multi-link Packet Distribution Scheme that was selected from a plurality of pre-stored multi-link Packet Distribution Schemes, and (ii) applying an ad-hoc multi-link Packet Distribution Scheme that is dynamically determined during said delivering, wherein said switching is performed based on measured momentary performance characteristics of at least one of the two or more IP network communication links (¶95 & Fig. 9   | Application No. 61/390,472: 40:23-22:14 & Fig. 18, Dhuse further discloses altering from an initial plurality of routing paths to other routing paths based upon at least one of cost, error rate, latency, and capacity).
Regarding Claim 88, Dhuse discloses the method of claim 84.
Dhuse further discloses selecting and applying comprise: 
¶95 & Fig. 9  | Application No. 61/390,472: 40:23-22:14 & Fig. 18, Dhuse further discloses altering from an initial plurality of routing paths to other routing paths, in response to a failure along a path, based upon at least one of cost, error rate, latency, and capacity).
Regarding Claim 89, Dhuse discloses the method of claim 84.
prior to transmission of said content item to said recipient device, performing a pre- processing stage in which said content item is encoded into two or more encoded-media versions, by utilizing two or more, respective, encoding parameters (¶112 & Fig. 12 (182 & 184)   | Application No. 61/390,472: 49:13-52:26 & Fig. 23 & Fig. 24 & Fig. 8, Dhuse discloses encoding first priority data into first encoded data based on a first set of parameters and encoding second priority data into a second encoded data based upon a second set of parameters prior to transmission of the first priority data and the second priority data over selected paths); 
wherein at least one encoded-media version comprises two or more subsets of packets (¶103 & Fig. 10B | Application No. 61/390,472: 51:30-52:6, Dhuse discloses that first priority data may be further sub-divided into I and P frames), wherein a first subset of the packets is associated with an indication that they are intended to be delivered via a first type of IP ¶113 & Fig. 12 (186), Dhuse discloses that first priority data is associated to at least a first routing path), 
wherein a second subset of the packets is associated with an indication that they are intended to be delivered via a second, different, type of IP communication link (¶113 & Fig. 12 (186), Dhuse discloses that second priority data is associated to at least a second routing path); 
wherein said applying comprises: applying said particular multi-link Packet Distribution Scheme which comprises at least (I) a first IP communication link which is of said first type of IP communication link (¶113 & Fig. 12 (186), Dhuse discloses that each selected routing path is based upon path quality of service information.  Examiner correlates a selected path for first priority data having a first path quality as a "first type of IP communication link"), and (II) a second IP communication link which is of said second type of IP communication link (¶113 & Fig. 12 (186), Dhuse discloses that each selected routing path is based upon path quality of service information.  Examiner correlates a selected path for second priority data having a second path quality as a "second type of IP communication link"); 
wherein said particular multi-link Packet Distribution Scheme is associated with said encoded-media version first subset of packets (¶96 & Fig. 9, Dhuse further disclose that the data prioritization scheme is associated to the first priority data based upon a priority indicator); and wherein another multi-link Packet Distribution Scheme is associated with said encoded-media version second subset of packets (¶96 & Fig. 9, Dhuse further disclose that the data prioritization scheme is associated to the second priority data based upon a priority indicator).

Dhuse further discloses prior to transmission of said content item to said recipient device, performing a pre-processing stage in which said content item is encoded into two or more encoded-media versions, by utilizing two or more, respective, encoding parameters (¶112 & Fig. 12 (182 & 184) | Application No. 61/390,472: 51:30-52:6, Dhuse discloses encoding first priority data into first encoded data based on a first set of parameters and encoding second priority data into a second encoded data based upon a second set of parameters prior to transmission of the first priority data and the second priority data over selected paths); wherein said pre-processing stage further comprises: 
creating a record that indicates that a first encoded-media version is to be utilized in at least a first particular multi-link Packet Distribution Scheme (¶104-105 & Fig. 10B, Dhuse discloses encoding first priority data creates at least one encoded data slice comprising information, such as addressing info, to be transported over a first path), and that a second encoded-media version is to be utilized in at least a second particular multi-link Packet Distribution Scheme (¶104-105 & Fig. 10B, Dhuse discloses encoding second priority data creates at least one encoded data slice comprising information, such as addressing info, to be transported over a second path).
Regarding Claim 93, Dhuse discloses the method of claim 84.
Dhuse further discloses selecting and applying comprise: 
(a) selecting a first set of IP network communication links for transmitting a first content item to a first recipient device (¶113 & Fig. 12 (186) | Application No. 61/390,472: 49:13-52:26 & Fig. 23 & Fig. 24 & Fig. 8, Dhuse discloses selecting, by the computing device, at least one routing path for the first priority data based upon path quality of service information); 
(b) selecting a second, at least partially different, set of IP network communication links for delivering the first content item also to a second recipient device, based on an estimation that the first and second recipient devices are associated with connections that have sufficiently similar performance characteristics for at least part of the duration of packets delivery (¶113 & Fig. 12 (186) | Application No. 61/390,472: 49:13-52:26 & Fig. 23 & Fig. 24 & Fig. 8, Dhuse discloses selecting, by the computing device, at least one routing path for the first priority data based upon path quality of service information).
Regarding Clam 97, Dhuse discloses the method of claim 84.
Dhuse further discloses inequitably distributing the packets comprises: inequitably distributing the packets of said content, for delivery from said delivery device to said recipient device via a plurality of one-to-one IP-based communication links (¶114 & Fig. 12 (188) & ¶96 & Fig. 9, Dhuse discloses distributing, by a computing device 132 to a receiving device 134 over a plurality of routing paths.  Here, each path occurs between one sending device and one receiving device).
Regarding Clam 98, Dhuse discloses the method of claim 84.
Dhuse further discloses selecting and applying are based on estimation of at least one of: 
(i) jittery behavior characteristics of at least one IP communication link during a particular time-window (Application No. 61/390,472: 25:19-22, Dhuse discloses selecting, by a computing device 132, a plurality of routing paths based upon the bit jitter information), 
¶113  | Application No. 61/390,472: 25:19-22, Dhuse discloses selecting, by a computing device 132, a plurality of routing paths based upon the error rate), 
(iii) latency of at least one IP communication link during a particular time-window (¶113  | Application No. 61/390,472: 25:19-22, Dhuse discloses selecting, by a computing device 132, a plurality of routing paths based upon the latency), 
(iv) bandwidth characteristics of at least one IP communication link during a particular time-window (¶113  | Application No. 61/390,472: 25:19-22, Dhuse discloses selecting, by a computing device 132, a plurality of routing paths based upon the bandwidth), 
(v) throughput characteristics of at least one IF communication link during a particular time-window (¶113  | Application No. 61/390,472: 25:19-22, Dhuse discloses selecting, by a computing device 132, a plurality of routing paths based upon the throughput/speed).
Regarding Claim 100, Dhuse discloses a process comprising: 
generating and storing at least one multi-link Packet Distribution Scheme (¶95-96 & Fig. 9 | Application No. 61/390,472: 49:13-52:26 & Fig. 23 & Fig. 24, Dhuse further discloses generating and storing a data prioritization scheme includes instructions on how to partition a data file based upon at least one a data type indicator, data analysis, data size indicator, a priority indicator, a security indicator, buffer bits, authentication indicator, a lookup, a message, and a predetermination, and instructions on selecting candidate links based upon on of a cost of routing path, an error rate of routing path, a latency of routing path, and a capacity of routing path), that indicates a manner of inequitable distribution of packets of a content item that are intended for delivery from a single delivery device to a single recipient ¶114 & Fig. 12 (188) & ¶96 & Fig. 9 | Application No. 61/390,472: 49:13-52:26 & Fig. 23 & Fig. 24, Dhuse discloses distributing, by a computing device 132 to a receiving device 134 over a plurality of routing paths, a first set of partitions of the data file and a second set of partitions of the data of a second priority, or second priority data), wherein delivery of said packets of said content item is split between two or more Internet Protocol (IP) communication links (¶114 & Fig. 12 (188) & ¶96 & Fig. 9 | Application No. 61/390,472: 49:13-52:26 & Fig. 23 & Fig. 24, Dhuse discloses distributing, by a computing device 132 to a receiving device 134 over a plurality of routing paths, a first set of partitions of the data file of a first priority, or first priority data, over at least a first routing path and a second set of partitions of the data of a second priority, or second priority data, over at least a second routing path).
Regarding Claim 101, Dhuse discloses the process of claim 100.
Dhuse further discloses generating the at least one multi-link Packet Distribution Scheme is based on estimation of at least one of: 
(i) current momentary performance characteristics of at least one IP communication link (¶100 & Fig. 9, Dhuse further discloses selecting routing paths based upon historical routing path performance), 
(ii) historic momentary performance characteristics of at least one IP communication link (¶100 & Fig. 9, Dhuse further discloses selecting routing paths based upon historical routing path performance), 
(iii) predicted momentary performance characteristics of at least one IP communication link (¶100 & Fig. 9, Dhuse further discloses selecting routing paths based upon estimated routing path performance).

Dhuse further discloses generating comprises: 
generating a multi-link Packet Distribution Scheme that indicates (I) a first absolute size of packets that are allocated for delivery through a first IP communication link during a particular time-window (¶96 & Fig. 9, Dhuse further discloses partitioning a data file based upon a data size indicator), and (II) a second absolute size of packets that are allocated for delivery through a second IP communication link during said particular time-window (¶96 & Fig. 9, Dhuse further discloses partitioning a data file based upon a data size indicator).
Regarding Claim 103, Dhuse discloses the process of claim 100.
Dhuse further discloses generating the at least one multi-link Packet Distribution Scheme is based on analysis of effective throughput characteristics of at least one of said two or more IP network communication links during delivery of a portion of said content item that is intended for delivery from said delivery device to said recipient device (¶100 & Fig. 9, Dhuse further discloses selecting routing paths based upon throughput).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 92 is rejected under 35 U.S.C. 103 as being unpatentable over Dhuse in view of Teruhi et al. (US 7327676 B2; hereinafter referred to as “Teruhi”).
Regarding Claim 92, Dhuse discloses the method of claim 84.
However, Dhuse does not explicitly disclose selecting and applying comprise: applying said particular multi-link Packet Distribution Scheme which defines a ratio of quantities of packets that are to be delivered per time-interval via at least one of the IF network communication links to the recipient device.
Teruhi teaches selecting and applying comprise: 
applying said particular multi-link Packet Distribution Scheme which defines a ratio of quantities of packets that are to be delivered per time-interval via at least one of the IF network 6:35-44 & Fig. 10 (S11), Teruhi discloses determining distribution ratios for a plurality of routes between the source node and the destination node.  Here, since the ratio can take on any value, such as 2:1, 1:2, etc, then the packets are inequitably distributed as long as the ratio is not 1:1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Dhuse by applying said particular multi-link Packet Distribution Scheme which defines a ratio of quantities of packets that are to be delivered per time-interval via at least one of the IF network communication links to the recipient device as taught by Teruhi because data transmission over multiple routes is improved by adaptively changing distribution ratios on multiple routes (Tehuri, 2:10-20).
Claims 94-96 are rejected under 35 U.S.C. 103 as being unpatentable over Dhuse in view of Lee et al. (US 20170223572 A1; hereinafter referred to as “Lee”).
Regarding Claim 94, Dhuse discloses the method of claim 84.
However, Dhuse does not explicitly disclose selecting and applying comprise: selecting and applying said particular multi-link Packet Distribution Scheme that indicates to deliver to said recipient device (I) some packets of the content item via a connection that includes a cellular communication link, and (II) at least some other packets of the content via a non-cellular communication link.
Lee teaches selecting and applying comprise: 
selecting and applying said particular multi-link Packet Distribution Scheme that indicates to deliver to said recipient device (I) some packets of the content item via a connection that includes a cellular communication link (¶12-13, Lee teaches a packet flow to be sent via a cellular communication link), and (II) at least some other packets of the content via a non-cellular communication link (¶12-13, Lee teaches a packet flow to be sent via a WiFi link).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Dhuse by selecting and applying said particular multi-link Packet Distribution Scheme that indicates to deliver to said recipient device (I) some packets of the content item via a connection that includes a cellular communication link, and (II) at least some other packets of the content via a non-cellular communication link as taught by Lee because the network traffic can be efficiently distributed across the links to maximize throughput, minimize response time, and/or avoid overload of any single resource (Lee, ¶3).
Regarding Claim 95, Dhuse discloses the method of claim 84.
However, Dhuse does not explicitly disclose selecting and applying comprise: selecting and applying said particular multi-link Packet Distribution Scheme that indicates to deliver to said recipient device (I) some packets of the content via a connection that includes a cellular communication link, and (II) at least some other packets of the content via a connection to fixed premises of the recipient device over a wired communication link or a satellite communication link or a Wi-Fi communication link.
Lee teaches selecting and applying comprise: selecting and applying said particular multi-link Packet Distribution Scheme that indicates to deliver to said recipient device (I) some packets of the content via a connection that includes a cellular communication link (¶12-13, Lee teaches a packet flow to be sent via a cellular communication link), and (II) at least some other packets of the content via a connection to fixed premises of the recipient device over a wired ¶12-13 & ¶33 & ¶6, Lee teaches a packet flow to be sent via a wired link or a satellite link).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Dhuse by selecting and applying said particular multi-link Packet Distribution Scheme that indicates to deliver to said recipient device (I) some packets of the content via a connection that includes a cellular communication link, and (II) at least some other packets of the content via a connection to fixed premises of the recipient device over a wired communication link or a satellite communication link or a Wi-Fi communication link as taught by Lee because the network traffic can be efficiently distributed across the links to maximize throughput, minimize response time, and/or avoid overload of any single resource (Lee, ¶3).
Regarding Claim 96, Dhuse discloses the method of claim 84.
However, Dhuse does not explicitly disclose defining a plurality of multi-link Packet Distribution Schemes is performed at a content delivery element of a single Communications Service Provider which operates at least two different networks of two different communication types.
Lee teaches defining a plurality of multi-link Packet Distribution Schemes is performed at a content delivery element of a single Communications Service Provider (¶4, Lee discloses defining a hash table within a load balancer 130 coupled to a heterogeneous network where the hash table allows the performance of load balancing) which operates at least two different networks of two different communication types (¶6, Lee disclose that the load balancer operates within a heterogeneous network coupled to a Wi-Fi network, a LTE network, and a wired network).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Dhuse by defining a plurality of multi-link Packet Distribution Schemes is performed at a content delivery element of a single Communications Service Provider which operates at least two different networks of two different communication types as taught by Lee because the network traffic can be efficiently distributed across the links to maximize throughput, minimize response time, and/or avoid overload of any single resource (Lee, ¶3).

Allowable Subject Matter
Claim 91 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 99 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ERIC NOWLIN/Examiner, Art Unit 2474